PER CURIAM.
Petitioner was charged with the misdemeanor of driving under the influence (DUI)/driving with unlawful blood alcohol level (DUBAL). He was convicted after jury trial in county court. Petitioner moved for new trial raising various grounds including the use of a nonstandard jury instruction on blood alcohol levels. The motion was denied.
Petitioner timely appealed his conviction in circuit court, raising as error inter alia the county court’s giving of a nonstandard jury instruction on the elements of DUI/DUBAL. The circuit court affirmed on March 3, 1994, with one member of the court dissenting on the ground that the jury instruction was reversible error. Petitioner seeks review of the circuit court’s decision on the issue of the jury instruction only.
We deny the petition.
ANSTEAD and FARMER, JJ., concur.
GLICKSTEIN, J., dissents with opinion.